UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2140



LATRESE D. SCOTT-BROWN,

                                              Plaintiff - Appellant,

          versus


WILLIAM COHEN, Secretary of Defense,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-3570-AW)


Submitted:   December 19, 2002         Decided:     December 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Latrese D. Scott-Brown, Appellant Pro Se. Thomas Frank Corcoran,
Assistant United States Attorney, Jennifer Lilore Huesman, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Latrese D. Scott-Brown appeals from the district court’s

orders granting summary judgment to the Defendants as to some

claims and a monetary judgment based upon a jury verdict in her

favor as to other claims in this action pursuant to Title VII of

the 1964 Civil Rights Act, 42 U.S.C. § 2000e.         We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Scott-Brown v. Cohen, No. CA-

00-3570-AW (D. Md. Aug. 14, 2001; July 15, 2002; filed July 18 and

entered July 24, 2002). We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2